Atkinson, J.
On the trial of one charged with the illegal sale of intoxicating liquor, where the evidence submitted by the State tends to show that the defendant was the seller, and the defendant in his statement claims that he was not the seller but was the agent óf the purchaser, and, as such agent, bought the liquor from another person in a county where the sale of intoxicating liquor is prohibited, it is not error for .the court in its charge to state, in effect, that-the evidence shows an illegal sale of liquor, and that the only question is whether the defendant sold the liquor. Judgment affirmed.

All the Justices concur.